

115 SRES 25 IS: Designating January 27, 2017, as a national day of remembrance for people of the United States who, during the Cold War, worked and lived downwind from nuclear testing sites and were adversely affected by the radiation exposure generated by the above ground nuclear weapons testing.
U.S. Senate
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 25IN THE SENATE OF THE UNITED STATESJanuary 24, 2017Mr. Crapo (for himself, Mr. Udall, Mr. Risch, Mr. Heinrich, and Mr. Bennet) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONDesignating January 27, 2017, as a national day of remembrance for people of the United States who,
			 during the Cold War, worked and lived downwind from nuclear testing sites
			 and were adversely affected by the radiation exposure generated by the
			 above ground nuclear weapons testing.
	
 Whereas, on January 27, 1951, the first of years of nuclear weapons tests was conducted at a site known as the Nevada Proving Ground, located approximately 65 miles northwest of Las Vegas, Nevada;
 Whereas the extensive testing at the Nevada Proving Ground occurred just years after the first nuclear weapon test, which was conducted on July 16, 1945, at what is known as the Trinity Atomic Test Site, located approximately 35 miles south of Socorro, New Mexico;
 Whereas many people of the United States who, during the Cold War, worked and lived downwind from nuclear testing sites (referred to in this preamble as the downwinders) were adversely affected by the radiation exposure generated by the above ground nuclear weapons testing, and some of the downwinders sickened as a result of the radiation exposure;
 Whereas the downwinders paid a high price for the development of a nuclear weapons program for the benefit of the United States; and
 Whereas the downwinders deserve to be recognized for the sacrifice they have made for the defense of the United States: Now, therefore, be it
	
 That the Senate— (1)designates January 27, 2017, as a national day of remembrance for people of the United States who, during the Cold War, worked and lived downwind from nuclear testing sites and were adversely affected by the radiation exposure generated by the above ground nuclear weapons testing; and
 (2)encourages the people of the United States to support and participate in appropriate ceremonies, programs, and other activities to commemorate that national day of remembrance.